The rent reductions were imposed for service reductions, including an inoperative elevator, a defective fire door and improperly weather-sealed and non-maintained windows. The factual issues raised by petitioner were for the administrative agency to resolve, and the record reveals that the challenged determination of the agency has a rational basis and was not arbitrary and capricious (see, Matter of 230 E. 52nd St. Assocs. v State Div. of Hous. & Community Renewal, 131 AD2d 349).
We have considered petitioner’s remaining arguments and find them to be without merit. Concur—Murphy, P. J., Rosenberger, Rubin and Williams, JJ.